Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 October 26, 2012 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re: Maxwell Resources, Inc. SEC File No. 333-173972 On October 22, 2012 my appointment as auditor for Maxwell Resources, Inc. (formerly Mericol, Inc.) ceased. I have read Maxwell Resources, Inc.’s statements included under Item 4.01 of its Form 8-K dated October 22, 2012 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
